Citation Nr: 0620607	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  97-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2003 and May 2005, the Board remanded the matter 
for additional procedural and evidentiary development.


FINDING OF FACT

The veteran has schizoaffective disorder that began during 
his period of service.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that schizophrenia began manifesting 
itself and was aggravated during his period of active 
service.  Specifically, he alleges that his in-service 
diagnosis of a personality disorder was a misdiagnosis of his 
current schizoaffective disorder.  Service medical records 
demonstrate that the veteran was discharged from service due 
to a personality disorder and that he was also diagnosed as 
having an adjustment disorder with disturbance in mood and 
conduct.  Service medical records indicate that throughout 
his period of service the veteran had attempted suicide, 
received treatment for alcohol abuse, and had a history of 
insomnia.  Since his discharge from service, the veteran has 
been diagnosed as having and received treatment for 
schizoaffective disorder.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  38 
U.S.C.A. § 1131 (West 2002).  Specified diseases listed as 
chronic in nature, such as a psychosis, may be presumed to 
have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2005).

In May 2005, the Board remanded the matter in order to have 
the RO schedule the veteran for a psychiatric examination.  
In June 2005, the veteran reported for his scheduled VA 
examination.  Upon examination, the veteran was diagnosed as 
having schizoaffective disorder and personality disorder with 
borderline features.  The examiner opined that the veteran 
suffered from a major mental illness and that he had been 
evaluated for a major mental illness while in service.  He 
noted that although the veteran was not diagnosed as having a 
psychosis while in service, the service medical records 
briefly describe psychotic symptoms.  In April 2006, the 
examiner further clarified his opinion.  He diagnosed the 
veteran as having schizoaffective disorder, bipolar type, and 
opined that the veteran's schizoaffective disorder was 
clearly more likely than not related to his period service.  
The examiner noted that his opinion was based upon both his 
examination and treatment of the veteran.  

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the schizoaffective disorder began during the veteran's 
period of active service.  Therefore, service connection for 
schizoaffective disorder is granted.


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


